& Ww

oOo *& NSN NN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00535-JSC Document 140-1 Filed 08/29/19 Page 1of5

UNITED STATES DISTRICT COURT for the
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

SURVJUSTICE, INC.,
EQUAL RIGHTS ADVOCATES, and
VICTIM RIGHTS LAW CENTER,

Plaintiffs,
Case No. 18-cv-0535-JSC
V.
DECLARATION OF WILLIAM E.
ELISABETH D. DEVOS, TRACHMAN

in her official capacity as Secretary of
Education,

KENNETH L. MARCUS,

in his official capacity as Assistant
Secretary for Civil Rights, and

U.S. DEPARTMENT OF EDUCATION,

Defendants.

 

 

 

 

I, William E. Trachman, declare the following:

1. I have worked at the U.S. Department of Education, (the “Department’’), Office for Civil
Rights (“OCR”) since December 18, 2017. I initially served as Deputy Assistant Secretary for Policy and
Development, and I currently serve as Senior Counsel to the Office for Civil Rights.

2. Iam aware of litigation against the Department in the above-referenced matter, which attempts
to challenge a Dear Colleague Letter issued by OCR on September 22, 2017, and the accompanying Q&A
on Campus Sexual Misconduct (collectively, the “2017 Guidance”).

3. I make this declaration based on my personal knowledge and information made available to
me in the course of my official duties.

Core Responsibilities of OCR

4. OCR’s stated mission is to ensure equal access to education and to promote educational

excellence throughout the nation through vigorous enforcement of civil rights.!

 

' See U.S. Department of Education, About OCR, https://www?2.ed.gov/about/offices/list/ocr/
aboutocr.html

Declaration of William E. Trachman, SurvJustice v. DeVos, No. 18-cv-0535-JSC
1

 

 
I Di WKY

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 140-1 Filed 08/29/19 Page 2 of 5

5. OCR enforces several Federal civil rights laws that prohibit discrimination in programs or
activities that receive Federal financial assistance from the Department (“recipients”), including Title Ix
of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1682 et seg., which prohibits recipients
of federal education funds from engaging in discrimination on the basis of sex.

6. OCR’s primary activities include (i) resolving complaints of discrimination filed by the public,
pursuant to 34 C.F.R. § 100.7(b); Gi) conducting agency-initiated investigations, typically called
compliance reviews or directed investigations, pursuant to 34 C.F.R. § 100.7(a); (iil) monitoring
recipients’ adherence to resolution agreements reached with OCR; (iv) issuing regulations interpreting the
civil rights laws under its jurisdiction, including Title [X, and policy guidance to clarify how it evaluates
arecipient’s compliance with the statutory and regulatory obligations; (v) answering stakeholder inquiries
and responding to requests for information from and providing technical assistance to recipients and
stakeholders; and (vi) administering and disseminating the Civil Rights Data Collection.

OCR Enforcement

7. Title IX requires the Department to enforce the nondiscrimination provisions in the statute and
accompanying regulations through an administrative enforcement process. See 20 U.S.C. § 1682.

8. To this end, the Department has promulgated regulations setting forth procedures for the
administrative enforcement process. See 34 C.F.R. § 106.71 (incorporating the procedures in the Title VI
regulations at 34 CER. § § 100.6-100.11).

9. In most cases, the administrative enforcement process begins when a complaint is filed with
OCR. See 34C.F.R. § 100.7(b). If, after investigating a complaint alleging violations under Title IX, for
example, OCR determines that a recipient is violating Title IX, it must first seek to achieve voluntary
compliance. See 20 U.S.C. § 1682(2) (voluntary compliance); 34 C.F.R. § 100.7(c), (d) (investigation);
id. § 100.8(d) (voluntary compliance).

10. If voluntary compliance is not achieved, OCR can effectuate compliance with Title IX in one
of two ways: (1) It can initiate administrative proceedings to withhold further funds; or (2) it can refer the
matter to DOJ with a recommendation to file a civil action to enjoin further violations (1 and 2 collectively
referred to as “enforcement action”). See 20 U.S.C. § 1682; 34 C.F.R. § 100.8(a). The conclusion of

Declaration of William E. Trachman, SurvJustice v. DeVos, No. 18-cv-0535-JSC
2

 

 
aA Fe Ww WN

o Oo NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 140-1 Filed 08/29/19 Page 3 of 5

either process could result in the Department’s termination of funding, refusing to grant or to continue
funding, or decision to take other action authorized by law. See 20 U.S.C. § 1682.

11. If OCR initiates the administrative proceedings, that process requires a hearing before an
administrative law judge, with a right to an administrative appeal, and discretionary review by the
Secretary of Education. See 20 U.S.C. § 1682(1); 34 C.F.R. § 100.10(b), (e). If, after this process, a
recipient is found to be in violation of Title [X, it can restore its eligibility by complying with the terms
of the final administrative decision. Jd. § 100.10(g). After any adverse administrative decision, a recipient
is entitled to judicial review in the court of appeals for the district in which the recipient is located. See
20 U.S.C. § 1683 (incorporating 20 U.S.C. § 1234g(b)).

12. If OCR refers the matter to DOJ, DOJ can seek an injunction in Federal district court to restrain
the violations. See 20 U.S.C. § 1682; 34 C.F.R. § 100.8(a)(1).

13. The Department cannot terminate any funding until 30 days after reporting the termination to
both houses of Congress. See 20 U.S.C. § 1682.

2017 Guidance

14. As part of my duties in OCR, I understand that if OCR initiates an enforcement action, it
would be based on Title IX and its implementing regulations. The 2017 Guidance states that the
guidance “does not add requirements to applicable law,” and that “enforcement efforts proceed from
Title IX itself and its implementing regulations.” 2017 Q&A at 7 and 2017 DCL at 2.

Assurances

15. Every application for Department funds must include an assurance from an applicant or
recipient that its education program or activity will be operated in compliance with the civil rights laws,
including Title IX. See 34 C.F.R. 106.4(a).

16. Consistent with the Paperwork Reduction Act of 1995, the Department publishes in the
Federal Register every three years the Assurance of Compliance—Civil Rights Certificate (“Assurance of
Compliance”). See https://www.govinfo.gov/content/pkg/FR-2018-02-20/pdf/2018-03334.pdf.

17. As part of my duties in OCR, I participated in the most recent development, review, and
issuance of the Assurance of Compliance.

Declaration of William E. Trachman, SurvJustice v. DeVos, No. 18-cv-0535-JSC
3

 
o Fe SN BON OH Sf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 140-1 Filed 08/29/19 Page 4of 5

18. OCR collects the Assurance of Compliance from all applicants of Federal financial assistance,
whether received directly or through another grant, from the Department.

19. Under the Assurance of Compliance, the applicants agree to comply with the civil rights
statutes enforced by OCR, including Title [X, and all regulations, guidelines, and standards under that
statute. U.S. Dep’t of Educ., Office for Civil Rights, Assurance of Compliance—Civil Rights Certificate,
available at www.ed.gov/ocr/letters/boy-scouts-assurance-form.pdf. OCR may use the signed assurances
of compliance in an enforcement action if an applicant is found to have violated one of these civil rights
laws.

20. The Assurance of Compliance refers to the obligation of applicants to comply with “[a]ll
regulations, guidelines, and standards issued by the Department under any of [the listed] statutes.” The
terms “guidelines” and “standards” addressed in the Assurance of Compliance refer to certain notices or
appendices that the Department published in the Federal Register or Code of Federal Regulations, or to
specific standards referenced in the regulations. Examples include: Guidelines for Eliminating
Discrimination and Denial of Services on the Basis of Race, Color, National Origin, Sex, and Handicap,
34 C.F.R. pt. 100, Appendix B; Guidelines on current title IX requirements related to single-sex classes
and schools, 67 Fed. Reg. 31102-03, 31098-99 (2002) (issued pursuant to Section 5131(c) of the
Elementary and Secondary Education Act of 1965, which required that the Secretary “issue guidelines for
local educational agencies” seeking funding for “programs to provide same-gender schools and
classrooms”).

21. The Department’s interpretation of the Assurance of Compliance is that the “regulations,
guidelines, and standards issued by the Department under any of [the listed] statutes” to which the
Assurance of Compliance refers do not include the 2017 Guidance. Therefore, if OCR initiates an
enforcement action under the Assurance of Compliance, it would proceed under Title IX and its
implementing regulations, not the 2017 Guidance.

22. In addition to the OCR Assurance of Compliance, grant applicants must also complete the
OMB Assurance for Non-Construction Programs (“OMB assurance”), Standard Form 424B. This is an
assurance from grant applicants to certify compliance with, among other things, the terms of the grant,

Declaration of William E. Trachman, SurvJustice v. DeVos, No. 18-cv-0535-JSC
4

 

 
sa Dn A F&F W WN

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00535-JSC Document 140-1 Filed 08/29/19 Page 5of5

various laws related to that grant, and “all applicable requirements of all other Federal laws, executive
orders, regulations, and policies governing this program.”

23. The Department’s interpretation of the OMB assurance is that the “Federal laws, executive
orders, regulations, and policies governing this program” to which the OMB assurance refers do not
include the 2017 Guidance. Therefore, if OCR initiates an enforcement action under the OMB assurance

it would proceed under Title IX and its implementing regulations, not the 2017 Guidance.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. . ; DS
Executed on fas pet Z , 2°19 OS Mhbew- G Vhar~

William E. Trachman

 

Declaration of William E. Trachman, SurvJustice v. DeVos, No. 18-cv-0535-JSC
5

 

 
